Dated18 December2008 (1)BELL MICROPRODUCTS LIMITED and BELL MICROPRODUCTS EUROPE EXPORT LIMITED as Borrowers (2)BELL MICROPRODUCTS EUROPE (HOLDINGS) B.V. (3)BM EUROPE PARTNERS C.V. (4)BELL MICROPRODUCTS EUROPE B.V. (5)BANK OF AMERICA, NATIONAL ASSOCIATION as Arranger, Issuer, Swingline Lender, Agent and Security Trustee (6)THE COMPANIES NAMED HEREIN as Guarantors (7)CERTAIN BANKS AND FINANCIAL INSTITUTIONS as Lenders (8) ENTERPRISE FINANCE EUROPE (UK) LIMITED as Enterprise TENTH SUPPLEMENTAL AGREEMENT in relation to a syndicated credit agreement dated 2 December 2002 (as amended and/or restated from time to time) CMS Cameron McKenna LLP Mitre
